DETAILED ACTION
Claims 1-2, 4-5, 7-22 and 24-34 are presented for examination.
Claim 3, 6, and 23 have been cancelled.
Claims 1, 4, and 17-18 have been amended.
This office action is in response to the request for continued examination submitted on 09-NOV-2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.

Response to Amendment – Declaration
The declaration under 37 CFR 1.132 filed 11/09/2020 is sufficient to overcome the references of Forschungsgesellschaft Heizung (DE 35 29 256 A1) and Comap (DE 697 06 458 T2).
Response to Amendment – 35 USC § 103
As stated above, Applicant’s arguments with respect to the rejections incorporating Forschungsgesellschaft Heizung (DE 35 29 256 A1) and Comap (DE 697 06 458 T2) of have been fully considered and are persuasive in view of the Declaration.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of 

Vaillant GmbH, European Patent EP 2 728 269 A1 (hereinafter ‘Vaillant GmbH’ (Published 2014-05-07) [All paragraph numbers reference translation made of record] in view of
Cline et al., U.S. Patent Application Publication 2004/0000155 A1 (hereinafter ‘Cline’) in view of
Lederle et al., United States Patent 9,766,633 B2 (hereinafter ‘Lederle’).

Vaillant GmbH in view of Cline in view of Lederle further in view of
Smisson, Ill et al., United States Patent 8,109,906 B2 (hereinafter 'Smisson').

Vaillant GmbH in view of Cline in view of Lederle further in view of
ARENSMEIER et al., U.S. Patent Application Publication 2014/0074730 A1 (hereinafter ‘ARENSMEIER’).

Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4 is now dependent on Claim 1 and there is no longer a B7 step in the amended claim “wherein step B7) is also determined based on the measurement from said additional step”. The “step B7)” should be removed.
Claim 22 is objected to because of the following informalities: 
Claim 22 does not end in a period.
Appropriate correction is required.

Claim Interpretation
Applicant asserts (see Applicant Arguments/Remarks dated 04/06/2020 pg. 14) that the claim elements "means for communicating”, "transmitting means for transmitting the electrical signals”, and '' a converter unit for converting said signal” are limitations that do invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph and presents a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP §2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-5, 7-9, 13-19, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over 
Vaillant GmbH, European Patent EP 2 728 269 A1 (hereinafter ‘Vaillant GmbH’ (Published 2014-05-07) [All paragraph numbers reference translation made of record] in view of
Cline et al., U.S. Patent Application Publication 2004/0000155 A1 (hereinafter ‘Cline’) in view of
Lederle et al., United States Patent 9,766,633 B2 (hereinafter ‘Lederle’).

Regarding Claim 1: A method of balancing a heating system, wherein the heating system comprises:
Vaillant GmbH teaches a flow system comprising a supply flow line and a return flow line, (Fig.1 of Vaillant GmbH teaches a supply flow line, top portion of the line going into valves 12, 22, and 32, and a return flow line, the bottom portion of the line leaving radiators 11, 21, and 31)

    PNG
    media_image1.png
    849
    1067
    media_image1.png
    Greyscale

Vaillant GmbH teaches a heat source and at least a first pump coupled to the flow system and pumping fluid through the heat source to the flow system, and (Fig. 1 Vaillant GmbH teaches a heater, denoted by 2 in the figure, with a heating circuit, i.e. pumping fluid through the heat source, denoted by 1 in the figure)
Vaillant GmbH teaches A) carrying out one or more measurements for each of the hydraulic lines by opening one hydraulic line only and (Abstract of Vaillant GmbH teaches opening one valve and taking a measurement “…The method involves producing a state, in which valves (12, 22, 32) e.g. thermostat valves, of radiators (11, 21, 31) are closed except for one of the valves, which is opened in a defined manner. A heating circuit pump (5) is operated in an operating point. A flow rate and a difference pressure are computed or measured…”)
Vaillant GmbH teaches determining a flow rate through the pump and a pressure difference across the pump, wherein said one more measurements is carried out by the following steps: (In [0024] and Fig. 2 Vaillant GmbH teaches determining the flow and pressure different “In FIG. 2 is plotted on the abscissa of the flow V and the ordinate the pressure drop Δp. As the volumetric flow V decreases, the pump characteristic curve 40 is shown for different pump speeds.”)

    PNG
    media_image2.png
    830
    910
    media_image2.png
    Greyscale

Vaillant GmbH teaches opening a first dedicated balancing valve and closing the remainder of the plurality of dedicated balancing valves in order to set a first flow setting for the flow system, ([0019] Vaillant GmbH teaches closing all valves and to open valve 32, first valve and to operate a pump to determine the kv value, i.e. first flow setting “…First, the operator 7 is prompted to close all valves and, for example, to open the valve 32. Now the heating circuit pump 5 is operated in one or more operating points and determines the kv value…”)
Vaillant GmbH teaches opening a second dedicated balancing valve and closing the remainder of the plurality of balancing valves in order to set a second flow setting for the flow system; (Continuing [0019] Vaillant GmbH teaches opening valve 22, i.e. second balancing valve and repeating the steps to determine the second flow settings “…In the next step, the operator 7 closes the valve 32 and opens the valve 22 and the above-mentioned process steps are repeated…”)
Vaillant GmbH teaches further carrying out at least one additional measurement for at least two hydraulic lines by opening the first and the second dedicated balancing valve in order to set a third flow setting for the flow system; (Continuing [0019] Vaillant GmbH teaches not closing valves 22 and 32, i.e. first and second dedicated balancing valve to determine the values of the two hydraulic lines together creating a third flow setting for the system of equations can be solved for the system “…It is also possible that the valve 32 is not closed and the k v values of the radiators 21 and 31 are determined together, wherein the k v value of the radiator 31 is already known, so that the kv value of the radiator 21st can be determined by subtraction from the common kv value and the kv value of the radiator 31. Any other combination is possible as long as the equation system of the kv values can be unambiguously solved…”)
Vaillant GmbH teaches B) establishing a hydraulic model for the heating system … of at least two of the hydraulic lines in the first and the second flow setting from step A), and said at least one additional measurement for at least two hydraulic lines in the third flow setting, from step A), that are open at the same time, ([0011] Vaillant GmbH teaches creating a system of equations, i.e. hydraulic model and multiple lines may be opened simultaneously, i.e. open at the same time “…In an advantageous variant of the method, a plurality of radiators may be opened simultaneously. In this case, the k v values are determined indirectly by solving a system of equations with several unknowns. This has the advantage that the sum of the valve actuations can be reduced…”)
Vaillant GmbH teaches C) specifying a desired flow rate for each of the hydraulic lines, and ([0014] Vaillant GmbH teaches a setpoint, i.e. desired, kv value for individual hydraulic lines “…After the successive repeated application of the method steps described, all kv values are determined particularly advantageously and new setpoint values for the kv values of the individual radiators are calculated for deviations from the planned setpoint values, so that the ratio of the kv values among one another meets the requirements corresponds to the planning…”
Further, in [0008] Vaillant GmbH teaches the flow rate is a function of kv 
    PNG
    media_image3.png
    37
    196
    media_image3.png
    Greyscale
)
Vaillant GmbH teaches D) adjusting one or more of the dedicated balancing valves… ([0011] Vaillant GmbH teaches adjusting the balancing valves “As a rule, the opening and closing of the valves is done manually by an operator…”)

Although Vaillant GmbH teaches calculating or measuring the flow rate and the differential pressure, Vaillant GmbH does not appear to explicitly disclose
measuring a pressure difference and flow rate for the first flow setting … measuring a pressure difference and a flow rate for the second flow setting; and … a model based on the determined flow rate and pressure difference from measurements 

However, Cline teaches measuring a pressure difference and flow rate for the first flow setting … measuring a pressure difference and a flow rate for the second flow setting; and … a model based on the determined flow rate and pressure difference from measurements ([0015] Cline teaches determining pumping at a first flow setting creating a first flow rate and then pumping at a second flow setting to determine a third flow rate where the pressure differential is determine during the different flow rates creating a model of equations “…pumping the water through the first chiller at a first flow rate to meet the cooling demand; increasing the cooling demand; in response to increasing the cooling demand, pumping the water through the first chiller at a second flow rate that is less than the first flow rate; and in response to increasing the cooling demand, pumping the water through the second chiller at a third flow rate, wherein the first flow rate is substantially equal to a sum of the second flow rate plus the third flow rate. The present invention also provides, with respect to the water, piping the first chiller and the second chiller in parallel flow relationship with a heat exchanger that is spaced apart from the first chiller and the second chiller, whereby the water is conveyed to the heat exchanger via a supply line and is conveyed from the heat exchanger via a return line; sensing a water pressure differential between the supply line and the return line; and controlling the first flow rate, the second flow rate and the third flow rate in response to sensing the water pressure differential…”)

Vaillant GmbH and Cline are analogous art because they are from the same field of endeavor, analysis of closed pump systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the establishing a hydraulic model for the heating system … of at least two of the hydraulic lines in the first and the second flow setting from step A), and said at least one additional measurement for at least two hydraulic lines in the third flow setting, from step A), that are open at the same time as disclosed by Vaillant GmbH by measuring a pressure difference and flow rate for the first flow setting measuring a pressure difference and a flow rate for the second flow setting; and a model based on the determined flow rate and pressure difference from measurements as disclosed by Cline.
One of ordinary skill in the art would have been motivated to make this modification in order to balance the system to provide a desired pressure in unison. Although Cline is related to a chiller rather than a heater, both system have a pumps and valves to determine the appropriate pressure and flow rate as discussed in the abstract of Cline “…To provide chilled water, a variable-primary-flow system includes two variable speed pumps that pump water through a first chiller and a second chiller. A control energizes the second chiller in response to a cooling demand exceeding that what can be met by the first chiller operating alone, and de-energizes the second chiller upon the cooling demand decreasing to a level below the first chiller's maximum capacity. When both chillers are operating, the capacities of the chillers are modulated in unison to meet the cooling demand. Likewise, when both pumps are running, their speed is modulated in unison to provide a desired pressure…”

Vaillant GmbH and Cline do not appear to explicitly disclose
a plurality of hydraulic lines between the supply flow line and the return flow line, at least two of which have a heating element with a dedicated balancing valve, wherein the method comprises the steps of: 
adjusting in order to meet the desired flow rate for each of the hydraulic lines by using the hydraulic model.


    PNG
    media_image4.png
    618
    953
    media_image4.png
    Greyscale
However, Lederle teaches a plurality of hydraulic lines between the supply flow line and the return flow line, at least two of which have a heating element with a dedicated balancing valve, wherein the method comprises the steps of: (Fig. 1 and Col 5 lines 9-15 Lederle teaches the elements of V1, V2, V3 … Vi have an inflow, i.e. supply line and an outlet, i.e. return flow line with balancing valves V11, V22, V33, … Vii where the elements can be a heating element “…FIG. 1 illustrates the closed circulation of the fluid transport system 5, having a feed line 51 (in-flow) and an outlet line 52, for example pipe conduits. By way of example, the consumers (V1, V2, V3, Vi) have one or multiple devices for the exchange of thermal energy, particularly heat exchangers for heating or cooling, for example heating elements, floor heaters or refrigeration units, or so-called chillers….”)
Lederle teaches adjusting in order to meet the desired flow rate for each of the hydraulic lines by using the hydraulic model. (Col 6 lines 3-6 Lederle teaches target individual flows, i.e. desired flow rates adjusted by the regulating valves “…For the purpose of receiving control signals and / or control parameters, particularly target values for the individual flows Ft ; through the regulating valves ( V11 , V22 , V33 , Vii ) , the balancing device…”)
Vaillant GmbH, Cline, and Lederle are analogous art because they are from the same field of endeavor, analysis of closed pump systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the carrying out one or more measurements for each of the hydraulic lines by opening one hydraulic line only as disclosed by Vaillant GmbH and Cline by a plurality of hydraulic lines between the supply flow line and the return flow line, at least two of which have a heating element with a dedicated balancing valve, wherein the method comprises the steps of adjusting in order to meet the desired flow rate for each of the hydraulic lines by using the hydraulic model as disclosed by Lederle.
One of ordinary skill in the art would have been motivated to make this modification in order to balance a group of fluid transport systems as discussed by Lederle in Col 2 lines 23-32 “…The problem addressed by the present invention is that of suggesting a device and a method for balancing a group of consumers in a fluid transport system, which do not have at least some of the disadvantages of the prior art. The particular problem addressed by the invention is that of suggesting a device and a method for balancing a group of consumers in a fluid transport system, which are designed for a dynamic balancing of the fluid transport system, and do not require separate sensors for each consumer for the purpose of determining the flow…”

Regarding Claim 2: Vaillant GmbH, Cline, and Lederle teach A method according to claim 1, 
Vaillant GmbH teaches wherein the hydraulic model is utilized to calculate a flow rate through the heating system, and (Pg. 1 ¶3 Vaillant GmbH teaches determining a plurality of flow rates in the heating system “…the heating circuit pump (5) is operated in succession in several different operating conditions, in step ii) a plurality Flow rates are determined…”)
Lederle teach teaches wherein said flow rate through the heating system is compared to the desired flow rate for each of the hydraulic lines in order to adjust the one or more of the dedicated balancing valves in step D). (Col 6 lines 23-26 Lederle teaches adjustments to read the desired flow by adjusting the valves “…The curve fh in FIG 5 illustrates the valve position H which must be set in order to achieve a desired target throughput and / or flow volume F for a certain regulating valve ( V11 , V22 , V33 , Vii)…”)

Regarding Claim 4: Vaillant GmbH, Cline, and Lederle teach A method according to claim 1 wherein 
Cline teaches step B) further comprises the additional step of closing all the balancing valves in order to set a bypass flow setting and ([0035] Cline teaches if the water flow is too low or closed off, open the bypass flow “…In block 104, control 52 varies the opening of bypass valve 50 via a signal 105 if the water flow through chiller 14 is too low…”)
Cline teaches carrying out a measurement in order to determine a pressure difference and a flow rate for the bypass flow setting, and wherein step B7) is also determined based on the measurement from said additional step. ([0034] Cline teaches determining the pressure differential “…In a currently preferred embodiment, block 74 compares the chilled water pressure target (e.g., a delta-P value) to a pressure differential (signal 96 minus signal 98) across the system coil ( e.g., coil 24) that is furthest from the chillers. In response to the comparison in block 74, block 100 directs controller 52 to provide an output signal 102 that causes pump 18 to create a pressure differential across coil 24 that meets the target value…”)

Regarding Claim 5: Vaillant GmbH, Cline, and Lederle teach A method according to claim 4, 
Vaillant GmbH teaches wherein the hydraulic model at least comprises a calculation of a hydraulic resistance of a bypass line of the heating system. ([0007] Vaillant GmbH teaches determining the hydraulic resistance for all values in the model “…This results in the hydraulic resistance or the k v value of the open radiator. Thereafter, these steps are repeated for the other open radiators until the hydraulic resistances or k v values of all the radiators to be measured are determined…”)

Regarding Claim 7: Vaillant GmbH, Cline, and Lederle teach A method according to claim 2, 
Lederle teaches wherein the step for establishing a hydraulic model of the heating system is carried out for different sets of two heating elements and dedicated balancing valves. (Col 6 lines 53-59 Lederle teaches testing pairs, i.e. different sets of two heating elements in relation to the valves “…In one embodiment variant, by way of example, if the flow through just one of the regulating valves (V11, V22, V33, Vii) is not in the optimal working range of the flow sensor 4 , the detection of the characteristic data is carried out by testing more than one of the regulating valves (V11, V22, V33, Vii) at the same time, for example by testing pairs of the regulating valves (V11, V22, V33, Vii) at the same time…”)

Regarding Claim 8: Vaillant GmbH, Cline, and Lederle teach A method according to claim 1, 
Vaillant GmbH teaches wherein the step for calculating the desired flow rate for the individual heating elements is based on a size of a space of which the individual heating element is to heat. ([0004] Vaillant GmbH teaches hydraulic balancing based on the space heating size “…This can only be avoided if, after each installation or modification of the heating system, a hydraulic balancing is carried out, which has the aim of optimally coordinating the individual hydraulic resistances. The method of hydraulic balancing ensures that the heat extraction points are provided with the volume flows they need in accordance with the space heating requirement…”)

Regarding Claim 9: Vaillant GmbH, Cline, and Lederle teach A method according to claim 1,
Vaillant GmbH teaches wherein the step for calculating the desired flow rate for the individual heating elements is based on a size of said heating element. ([0002] Vaillant GmbH teaches the flow based on the required size with a fixed Kv “…When designing the heating system, the heat demand of the individual rooms of the building is determined and related to the individual radiators. In a second step, the radiators are hydraulically balanced with each other so that at a given flow temperature, each radiator is supplied with a volume flow of warm water, which is suitable to transport the required amount of heat … Since measuring the required sizes is associated with great effort, the necessary settings k of the V -value is calculated in the design and once fixed at installation…”)

Regarding Claim 13: Vaillant GmbH, Cline, and Lederle teach A method according to claim 1, wherein the method further comprises 
Cline teaches the step of determining which dedicated balancing valve requires a highest pressure, and wherein a required system pressure provided by the pump is subsequently calculated based on said dedicated balancing valve. ([0019] Cline teaches high demand mode where the pressure is split between the first and second pump “…control circuitry or logic, in the high demand mode, operating the first chiller at a first partial load while operating the second chiller at a second partial load; and control circuitry or logic, in the high demand mode, modulating the pressure of the chilled water by controlling the operation of the first pump and the second pump to meet the chilled water pressure target…”)

Regarding Claim 14: Vaillant GmbH, Cline, and Lederle teach A method according to claim 1, wherein the method further comprises 
Vaillant GmbH teaches the additional step of calculating required pump settings and adjusting the pump speed to meet the required pump settings plus a given robustness factor. ([0009] Vaillant GmbH teaches adjusting pump speed based on the flow meter “…In an advantageous embodiment of the method according to the invention, the differential pressure is calculated on the basis of the pump speed and the pump characteristics of the heating circuit pump in conjunction with an integrated flow meter…”)

Regarding Claim 15: Vaillant GmbH, Cline, and Lederle teach A method according to claim 14, wherein the method of calculating the required pump settings comprises 
Vaillant GmbH teaches the step of calculating a required pump flow at a design point of the system. ([0022] Vaillant GmbH teaches the pump operating for different kv values or design points “…Since, due to the correction of the k V values, the hydraulic resistance of the heating circuit has increased significantly, the heating circuit pump 5 must be operated at a different operating point in order to convey the same volume flow…”)

Regarding Claim 16: Vaillant GmbH, Cline, and Lederle teach A method according to claim 15, 
Lederle teaches wherein the required pump flow is calculated as a sum of the desired flow rates of the individual hydraulic lines. (Col 2 lines 55-62 Lederle teaches the sum of the desired target throughput, i.e. flow rates “…a balancing module which is designed to determine the balancing factor based on the momentary total throughput and a sum of the desired target throughputs through the consumers, and to carry out the dynamic balancing of the consumers by setting the valve positions of the corresponding regulating valves based on the characteristic data and the balancing factor…”)

Regarding Claim 17: Vaillant GmbH, Cline, and Lederle teach A method according to claim 13, further comprises 
Vaillant GmbH teaches the additional step of calculating required pump settings and adjusting the pump speed to meet the required pump settings plus a given robustness factor ([0009] Vaillant GmbH teaches adjusting pump speed based on the flow meter “…In an advantageous embodiment of the method according to the invention, the differential pressure is calculated on the basis of the pump speed and the pump characteristics of the heating circuit pump in conjunction with an integrated flow meter…”)
Lederle teaches wherein a required pump pressure of the pump is calculated as a sum (Col 2 lines 55-62 Lederle teaches the sum of the desired target throughput “…a balancing module which is designed to determine the balancing factor based on the momentary total throughput and a sum of the desired target throughputs through the consumers, and to carry out the dynamic balancing of the consumers by setting the valve positions of the corresponding regulating valves based on the characteristic data and the balancing factor…”)
Vaillant GmbH teaches of a required system pressure, a calculated pressure loss of the heat source, and the robustness factor, wherein said calculated pressure loss is calculated based on the hydraulic model. ([0009] Vaillant GmbH teaches adjusting pump speed based on the flow meter “…In an advantageous embodiment of the method according to the invention, the differential pressure is calculated on the basis of the pump speed and the pump characteristics of the heating circuit pump in conjunction with an integrated flow meter…”)

Regarding Claim 18: Vaillant GmbH, Cline, and Lederle teach A method according to claim 17, 
Vaillant GmbH teaches wherein a pump curve of the pump is set based on the required pump pressure of the pump. (Fig. 2 and [0024] Vaillant GmbH teaches the pressure differential and the velocity on a pump curve “…Due to the k v values changed as described above, the hydraulic resistance of the heating circuit 1 increases to the characteristic curve 46…”)

Regarding Claim 19: Vaillant GmbH, Cline, and Lederle teach A method according to claim 1, 
Cline teaches wherein the pressure and the flow rating are determined from measurements by one or more sensors. ([0035] Cline teaches using a flow sensor “…Controller 52 can determine the flow rate by receiving a flow rate input signal 106 from a flow sensor…”)

Regarding Claim 33: A method of calculating a hydraulic model suitable for a balancing and a regulating of a heating system, wherein the heating system comprises:
Vaillant GmbH teaches a flow system comprising a supply flow line and a return flow line (Fig.1 [shown above in Claim 1] of Vaillant GmbH teaches a supply flow line, top portion of the line going into valves 12, 22, and 32, and a return flow line, the bottom portion of the line leaving radiators 11, 21, and 31)
Vaillant GmbH teaches a heat source and at least a first pump coupled to the flow system and pumping fluid through the heat source to the flow system, and (Fig. 1 [shown above in Claim 1] Vaillant GmbH teaches a heater, denoted by 2 in the figure, with a heating circuit, i.e. pumping fluid through the heat source, denoted by 1 in the figure)
Vaillant GmbH teaches opening the first hydraulic line and closing the remainder of the hydraulic lines in order to set a first flow setting, ([0019] Vaillant GmbH teaches closing all valves and to open valve 32, first valve and to operate a pump to determine the kv value, i.e. first flow setting “…First, the operator 7 is prompted to close all valves and, for example, to open the valve 32. Now the heating circuit pump 5 is operated in one or more operating points and determines the kv value…”)
c)    Vaillant GmbH teaches opening the second hydraulic line and closing the remainder of the hydraulic lines in order to set a second flow setting for the flow system, (Continuing [0019] Vaillant GmbH teaches opening valve 22, i.e. second balancing valve and repeating the steps to determine the second flow settings “…In the next step, the operator 7 closes the valve 32 and opens the valve 22 and the above-mentioned process steps are repeated…”)
e)   Vaillant GmbH teaches opening the first hydraulic line and the second hydraulic line in order to set a third flow setting for the flow system (Continuing [0019] Vaillant GmbH teaches not closing valves 22 and 32, i.e. first and second dedicated balancing valve to determine the values of the two hydraulic lines together creating a third flow setting for the system of equations can be solved for the system “…It is also possible that the valve 32 is not closed and the k v values of the radiators 21 and 31 are determined together, wherein the k v value of the radiator 31 is already known, so that the kv value of the radiator 21st can be determined by subtraction from the common kv value and the kv value of the radiator 31. Any other combination is possible as long as the equation system of the kv values can be unambiguously solved…”)

Although Vaillant GmbH teaches calculating or measuring the flow rate and the differential pressure, Vaillant GmbH does not appear to explicitly disclose
b)  measuring a pressure difference and a first flow setting flow rate for the first flow setting for the flow system, and d) measuring a pressure difference and a second flow setting flow rate for the second flow setting, and f)    measuring a pressure difference and a third flow setting flow rate for the third flow setting, and

However, Cline teaches b)  measuring a pressure difference and a first flow setting flow rate for the first flow setting for the flow system, and d) measuring a pressure difference and a second flow setting flow rate for the second flow setting, and f)    measuring a pressure difference and a third flow setting flow rate for the third flow setting, and  ([0015] Cline teaches determining pumping at a first flow setting creating a first flow rate and then pumping at a second flow setting to determine a third flow rate where the pressure differential is determine during the different flow rates creating a model of equations “…pumping the water through the first chiller at a first flow rate to meet the cooling demand; increasing the cooling demand; in response to increasing the cooling demand, pumping the water through the first chiller at a second flow rate that is less than the first flow rate; and in response to increasing the cooling demand, pumping the water through the second chiller at a third flow rate, wherein the first flow rate is substantially equal to a sum of the second flow rate plus the third flow rate. The present invention also provides, with respect to the water, piping the first chiller and the second chiller in parallel flow relationship with a heat exchanger that is spaced apart from the first chiller and the second chiller, whereby the water is conveyed to the heat exchanger via a supply line and is conveyed from the heat exchanger via a return line; sensing a water pressure differential between the supply line and the return line; and controlling the first flow rate, the second flow rate and the third flow rate in response to sensing the water pressure differential…”)
Vaillant GmbH and Cline are analogous art because they are from the same field of endeavor, analysis of closed pump systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the heat source and at least a first pump coupled to the flow system and pumping fluid through the heat source to the flow system as disclosed by Vaillant GmbH by b)  measuring a pressure difference and a first flow setting flow rate for the first flow setting for the flow system, and d) measuring a pressure difference and a second flow setting flow rate for the second flow setting, and f)    measuring a pressure difference and a third flow setting flow rate for the third flow setting as disclosed by Cline.
One of ordinary skill in the art would have been motivated to make this modification in order to balance the system to provide a desired pressure in unison. Although Cline is related to a chiller rather than a heater, both system have a pumps and valves to determine the appropriate pressure and flow rate as discussed in the abstract of Cline “…To provide chilled water, a variable-primary-flow system includes two variable speed pumps that pump water through a first chiller and a second chiller. A control energizes the second chiller in response to a cooling demand exceeding that what can be met by the first chiller operating alone, and de-energizes the second chiller upon the cooling demand decreasing to a level below the first chiller's maximum capacity. When both chillers are operating, the capacities of the chillers are modulated in unison to meet the cooling demand. Likewise, when both pumps are running, their speed is modulated in unison to provide a desired pressure…”

Vaillant GmbH and Cline do not appear to explicitly disclose
a plurality of hydraulic lines and comprising a first hydraulic line and a second hydraulic line between the supply flow line and the return flow line, at least two of which have a heating element with a dedicated balancing valve and optionally a regulation valve, wherein the method comprises the steps of:
g)    calculating a hydraulic model for the heating system based on measurements from steps b), d), and f).

However, Lederle teaches a plurality of hydraulic lines and comprising a first hydraulic line and a second hydraulic line between the supply flow line and the return flow line, at least two of which have a heating element with a dedicated balancing valve and optionally a regulation valve, wherein the method comprises the steps of: (Fig. 1 [shown above in Claim 1] and Col 5 lines 9-15 Lederle teaches the elements of V1, V2, V3 … Vi have an inflow, i.e. supply line and an outlet, i.e. return flow line with balancing valves V11, V22, V33, … Vii where the elements can be a heating element “…FIG. 1 illustrates the closed circulation of the fluid transport system 5, having a feed line 51 (in-flow) and an outlet line 52, for example pipe conduits. By way of example, the consumers (V1, V2, V3, Vi) have one or multiple devices for the exchange of thermal energy, particularly heat exchangers for heating or cooling, for example heating elements, floor heaters or refrigeration units, or so-called chillers….”)
Lederle teaches adjusting g)    calculating a hydraulic model for the heating system based on measurements from steps b), d), and f). (Col 6 lines 3-6 Lederle teaches target individual flows of the hydraulic model adjusted by the regulating valves “…For the purpose of receiving control signals and / or control parameters, particularly target values for the individual flows Ft ; through the regulating valves ( V11 , V22 , V33 , Vii ) , the balancing device…”)
Vaillant GmbH, Cline, and Lederle are analogous art because they are from the same field of endeavor, analysis of closed pump systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the heat source and at least a first pump coupled to the flow system and pumping fluid through the heat source to the flow system as disclosed by Vaillant GmbH and Cline by a plurality of hydraulic lines and comprising a first hydraulic line and a second hydraulic line between the supply flow line and the return flow line, at least two of which have a heating element with a dedicated balancing valve and optionally a regulation valve, wherein the as disclosed by Lederle.
One of ordinary skill in the art would have been motivated to make this modification in order to balance a group of fluid transport systems as discussed by Lederle in Col 2 lines 23-32 “…The problem addressed by the present invention is that of suggesting a device and a method for balancing a group of consumers in a fluid transport system, which do not have at least some of the disadvantages of the prior art. The particular problem addressed by the invention is that of suggesting a device and a method for balancing a group of consumers in a fluid transport system, which are designed for a dynamic balancing of the fluid transport system, and do not require separate sensors for each consumer for the purpose of determining the flow…”

Regarding Claim 34: Vaillant GmbH, Cline, and Lederle teach A method according to claim 33, wherein the method further comprises 
Cline teaches the additional step of closing all the hydraulic lines in order to set a bypass flow setting and ([0035] Cline teaches if the water flow is too low or closed off, open the bypass flow “…In block 104, control 52 varies the opening of bypass valve 50 via a signal 105 if the water flow through chiller 14 is too low…”)
Cline teaches measuring a pressure difference and a flow rate for the bypass flow setting, and wherein step g) is calculated also on basis of the measurement from said additional step. ([0034] Cline teaches determining the pressure differential “…In a currently preferred embodiment, block 74 compares the chilled water pressure target (e.g., a delta-P value) to a pressure differential (signal 96 minus signal 98) across the system coil ( e.g., coil 24) that is furthest from the chillers. In response to the comparison in block 74, block 100 directs controller 52 to provide an output signal 102 that causes pump 18 to create a pressure differential across coil 24 that meets the target value…”)

Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Vaillant GmbH, European Patent EP 2 728 269 A1 (hereinafter ‘Vaillant GmbH’ (Published 2014-05-07) [All paragraph numbers reference translation made of record] in view of
Cline et al., U.S. Patent Application Publication 2004/0000155 A1 (hereinafter ‘Cline’) in view of
Lederle et al., United States Patent 9,766,633 B2 (hereinafter ‘Lederle’) further in view of
Smisson, Ill et al., United States Patent 8,109,906 B2 (hereinafter 'Smisson').

Regarding Claim 10: Vaillant GmbH, Cline, and Lederle teach A method according to claim 1, 

Vaillant GmbH, Cline, and Lederle do not appear to explicitly disclose
wherein a warning is generated, 
if the desired flow rate of one of the individual heating elements is higher than a maximum flow rate of the system.

However, Smisson teaches wherein a warning is generated, (Col 29 lines 30-36 Smisson teaches generating an alarm or warning “…The panel may be constructed of a vacuum fluorescent display, liquid crystal display, or the like, as is known in the art. The status display panel 1205 may indicate, among others, the infusion mode selected, the heater status, the fluid temperature, the fluid pressure, the total amount of fluid infused, remaining volume and time for bolus infusion, and alarms or warning messages…”)
Smisson teaches if the desired flow rate of one of the individual heating elements is higher than a maximum flow rate of the system. (Col 27 lines 51-63Smisson teaches determining a maximum pressure corresponding to a flow rate “…For example, the pump device may include two maximum pressure inputs 1240, such as 100 mmHg and 300 mmHg, and if one or more of the pressure sensors sense a pressure exceeding the pressure level corresponding to the maximum pressure input 1240 selected, the device may reduce the flow rate, or stop pumping fluid and alert the user of the excessive pressure in the system. For example, during operation, if a flow rate of 500 milliliters per minute and a maximum of 100 mmHg is selected, the device will increase the flow rate until 500 milliliters per minute is achieved, unless the pressure reaches or exceeds 100 mmHg. If the pressure reaches or exceeds the selected limit, the device will slow the flow rate so as to allow the pressure to drop.
Vaillant GmbH, Cline, Lederle, and Smisson are analogous art because they are from the same field of endeavor, calculating and determining pump control.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the establishing a hydraulic model for the heating system as disclosed by Vaillant GmbH, Cline, and Lederle by wherein a warning is generated, if the desired flow rate of one of the individual heating elements is higher than a maximum flow rate of the system as disclosed by Smisson.
One of ordinary skill in the art would have been motivated to make this modification in order to provide a more stable system and temperature control as discussed by Smisson in col 4 lines 34-45 “…In another example, a pump system provides for accurate and responsive temperature control. The pump housing of this system includes a motor driven pump, a thermal element, a heat exchanger temperature sensor, at least one user input control, and a central controller. The cartridge includes a heat exchanger that is correspondingly aligned with the thermal element. The heat exchanger temperature sensor senses the temperature of the heat exchanger on the cartridge and communicates the sensed temperature to the central controller. In response, the central controller can adjust the thermal element to maintain an approximately constant first temperature of the heat exchanger…”

Regarding Claim 11: Vaillant GmbH, Cline, and Lederle teach A method according to claim 1, 
Lederle teach if a difference between a supply temperature and a return temperature of an individual heating element (Col 10 lines 1-14 Lederle teaches the temperature difference “…By way of example , a common temperature sensor is arranged upstream of the consumers ( V1 , V2 , V3 , Vi ) for the determination of the input temperature Tin ; , or multiple separate temperature sensors are included in the 5 in - flow of the individual consumers ( V1 , V2 , V3 , Vi ) . The various output temperatures Tout , are each measured by separate temperature sensors in the outlet flow of the individual consumers ( V1 , V2 , V3 , Vi ) . The balancing device 1 is connected to the temperature sensors and is designed to detect the input temperatures Tin , and the output temperatures Tout of the individual consumers ( V1 , V2 , V3 , Vi ) and to determine the temperature differences AT ; = Tin ; - Tout , for each of the consumers ( V1 , V2 , V3 , Vi )…”)

Vaillant GmbH, Cline, and Lederle do not appear to explicitly disclose
wherein a warning is generated, 
is lower than a predefined threshold, alternatively that the return temperature is higher than a predefined threshold.

However, Smisson teaches wherein a warning is generated, (Col 29 lines 30-36 Smisson teaches generating an alarm or warning “…The panel may be constructed of a vacuum fluorescent display, liquid crystal display, or the like, as is known in the art. The status display panel 1205 may indicate, among others, the infusion mode selected, the heater status, the fluid temperature, the fluid pressure, the total amount of fluid infused, remaining volume and time for bolus infusion, and alarms or warning messages…”)
Smisson teaches is lower than a predefined threshold, alternatively that the return temperature is higher than a predefined threshold (Col 35 lines 36-40 Smisson teaches a desired temperature, i.e. temperature threshold when comparing the inlent and outlet, i.e. supply and return “…Once the blood flow reaches the top of the heat exchanger, it exits via the exchanger outlet port 107 located a position opposite the exchanger inlet port 106 of the heat exchanger 101. At this point, the fluid for infusion has undergone warming and the desired temperature has been reached…”)
Vaillant GmbH, Cline, Lederle, and Smisson are analogous art because they are from the same field of endeavor, calculating and determining pump control.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the if a difference between a supply temperature and a return temperature of an individual heating element as disclosed by Vaillant GmbH, Cline, and Lederle by wherein a warning is generated, and is lower than a predefined threshold, alternatively that the return temperature is higher than a predefined threshold as disclosed by Smisson.
One of ordinary skill in the art would have been motivated to make this modification in order to provide a more stable system and temperature control as discussed by Smisson in col 4 lines 34-45 “…In another example, a pump system provides for accurate and responsive temperature control. The pump housing of this system includes a motor driven pump, a thermal element, a heat exchanger temperature sensor, at least one user input control, and a central controller. The cartridge includes a heat exchanger that is correspondingly aligned with the thermal element. The heat exchanger temperature sensor senses the temperature of the heat exchanger on the cartridge and communicates the sensed temperature to the central controller. In response, the central controller can adjust the thermal element to maintain an approximately constant first temperature of the heat exchanger…”

Regarding Claim 12: Vaillant GmbH, Cline, and Lederle teach A method according to claim 1, 

Vaillant GmbH, Cline, and Lederle do not appear to explicitly disclose
wherein a warning is generated, 
if a calculated return temperature is lower than a predefined threshold.

However, Smisson teaches wherein a warning is generated (Col 29 lines 30-36 Smisson teaches generating an alarm or warning “…The panel may be constructed of a vacuum fluorescent display, liquid crystal display, or the like, as is known in the art. The status display panel 1205 may indicate, among others, the infusion mode selected, the heater status, the fluid temperature, the fluid pressure, the total amount of fluid infused, remaining volume and time for bolus infusion, and alarms or warning messages…”)
Smisson teaches if a calculated return temperature is lower than a predefined threshold (Col 29 lines 30-36 Smisson teaches a temperature less than a desired temperature, i.e. predefine threshold “…Another example would be the outflow temperature sensor 140 detecting temperatures less than the desired temperature, thus causing the central controller to stop infusion and alert the user as to an error with the heat exchanger…”)
Vaillant GmbH, Cline, Lederle, and Smisson are analogous art because they are from the same field of endeavor, calculating and determining pump control.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the establishing a hydraulic model of the heating system as disclosed by Vaillant GmbH, Cline, and Lederle by wherein a warning is generated, if a calculated return temperature is lower than a predefined threshold as disclosed by Smisson.
One of ordinary skill in the art would have been motivated to make this modification in order to provide a more stable system and temperature control as discussed by Smisson in col 4 lines 34-45 “…In another example, a pump system provides for accurate and responsive temperature control. The pump housing of this system includes a motor driven pump, a thermal element, a heat exchanger temperature sensor, at least one user input control, and a central controller. The cartridge includes a heat exchanger that is correspondingly aligned with the thermal element. The heat exchanger temperature sensor senses the temperature of the heat exchanger on the cartridge and communicates the sensed temperature to the central controller. In response, the central controller can adjust the thermal element to maintain an approximately constant first temperature of the heat exchanger…”

Claim 20-22 and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over 
Vaillant GmbH, European Patent EP 2 728 269 A1 (hereinafter ‘Vaillant GmbH’ (Published 2014-05-07) [All paragraph numbers reference translation made of record] in view of
Cline et al., U.S. Patent Application Publication 2004/0000155 A1 (hereinafter ‘Cline’) in view of
Lederle et al., United States Patent 9,766,633 B2 (hereinafter ‘Lederle’) further in view of
ARENSMEIER et al., U.S. Patent Application Publication 2014/0074730 A1 (hereinafter ‘ARENSMEIER’).

Regarding Claim 20: Vaillant GmbH, Cline, and Lederle teach A method according to claim 1, 
Vaillant GmbH teaches wherein at least one of the steps is carried out by use of a … communication device … implemented in the pump. ([0018] Vaillant GmbH teaches the use of a communication device to control the valves and the pumps heating circuit “A heating circuit pump 5 pumps the heating water through a heat exchanger 4, where it can be heated in normal operation. …A controller 3, which may be integrated in the heater 2 or externally connectable coordinates the process steps. Via a communication device 9, which communicates with a terminal 8 wirelessly or by wire, an operator 7 is instructed to close or open certain valves 12, 22, 32…”)

Vaillant GmbH, Cline, and Lederle do not appear to explicitly disclose
a handheld communication device running an app or via an app

However, ARENSMEIER teaches a handheld communication device running an app or via an app ([0178] ARENSMEIER teaches the use of an application with a smart phone, i.e. handheld communication device “…For example, notification of HVAC problems may take the form of push or pull updates to an application, which may be executed on a smart phone or other mobile device or on a standard computer…”)
Vaillant GmbH, Cline, Lederle and ARENSMEIER are analogous art because they are from the same field of endeavor, analysis of closed pump systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the wherein at least one of the steps is carried out by use of a … communication device … implemented in the pump as disclosed by Vaillant GmbH, Cline, and Lederle by a handheld communication device running an app or via an app as disclosed by ARENSMEIER.
One of ordinary skill in the art would have been motivated to make this modification in order to enable the data to be transmitted over a large network as discussed in the Abstract of ARENSMEIER “…periodically receiving data from the local device across a wide area network, wherein the received data includes electrical sensor data including at least one of current or power; and storing the received data…”

Regarding Claim 21: A device for a pump, the device comprising:
Vaillant GmbH teaches calculate a hydraulic model for use in balancing heating elements of a heating system comprising ([0007] Vaillant GmbH teaches a heating system using a flowmeter as input “…The method according to the invention makes use of the fact that a heating device with integrated flow meter is provided in the heating circuit…”)
Vaillant GmbH teaches a flow system comprising a supply flow line and a return flow line, (Fig.1 [shown above in Claim 1] of Vaillant GmbH teaches a supply flow line, top portion of the line going into valves 12, 22, and 32, and a return flow line, the bottom portion of the line leaving radiators 11, 21, and 31)
Vaillant GmbH teaches a heat source, wherein the pump is coupled to the flow system for pumping fluid through the heat source to the flow system, and (Fig. 1 [shown above in Claim 1] Vaillant GmbH teaches a heater, denoted by 2 in the figure, with a heating circuit, i.e. pumping fluid through the heat source, denoted by 1 in the figure)
Vaillant GmbH teaches wherein one or more measurements are carried for each of the hydraulic lines by opening one hydraulic line only and (Abstract of Vaillant GmbH teaches opening one valve and taking a measurement “…The method involves producing a state, in which valves (12, 22, 32) e.g. thermostat valves, of radiators (11, 21, 31) are closed except for one of the valves, which is opened in a defined manner. A heating circuit pump (5) is operated in an operating point. A flow rate and a difference pressure are computed or measured…”)
Vaillant GmbH teaches determining a flow rate through the pump and a pressure difference across the pump and (In [0024] and Fig. 2 [shown above in Claim 1] Vaillant GmbH teaches determining the flow and pressure difference “In FIG. 2 is plotted on the abscissa of the flow V and the ordinate the pressure drop Δp. As the volumetric flow V decreases, the pump characteristic curve 40 is shown for different pump speeds.”)
Vaillant GmbH teaches specify a desired flow rate for each of the hydraulic lines; and ([0014] Vaillant GmbH teaches a setpoint, i.e. desired, kv value for individual hydraulic lines “…After the successive repeated application of the method steps described, all kv values are determined particularly advantageously and new setpoint values for the kv values of the individual radiators are calculated for deviations from the planned setpoint values, so that the ratio of the kv values among one another meets the requirements corresponds to the planning…”
Further, in [0008] Vaillant GmbH teaches the flow rate is a function of kv 
    PNG
    media_image3.png
    37
    196
    media_image3.png
    Greyscale
)
Vaillant GmbH teaches signal an adjustment of one or more of the dedicated balancing valves ([0011] Vaillant GmbH teaches adjusting the balancing valves “As a rule, the opening and closing of the valves is done manually by an operator…”)

Although Vaillant GmbH teaches calculating or measuring the flow rate and the differential pressure, Vaillant GmbH does not appear to explicitly disclose


Cline teaches a hydraulic model is established for the heating system based on the determined flow rate and pressure difference from at least two measurements of at least two of the hydraulic lines and at least one additional measurement for at least two hydraulic lines that are open at the same time; ([0015] Cline teaches determining pumping at a first flow setting creating a first flow rate and then pumping at a second flow setting to determine a third flow rate where the pressure differential is determine during the different flow rates creating a model of equations “…pumping the water through the first chiller at a first flow rate to meet the cooling demand; increasing the cooling demand; in response to increasing the cooling demand, pumping the water through the first chiller at a second flow rate that is less than the first flow rate; and in response to increasing the cooling demand, pumping the water through the second chiller at a third flow rate, wherein the first flow rate is substantially equal to a sum of the second flow rate plus the third flow rate. The present invention also provides, with respect to the water, piping the first chiller and the second chiller in parallel flow relationship with a heat exchanger that is spaced apart from the first chiller and the second chiller, whereby the water is conveyed to the heat exchanger via a supply line and is conveyed from the heat exchanger via a return line; sensing a water pressure differential between the supply line and the return line; and controlling the first flow rate, the second flow rate and the third flow rate in response to sensing the water pressure differential…”)
Vaillant GmbH and Cline are analogous art because they are from the same field of endeavor, analysis of closed pump systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the a heat source, wherein the pump is coupled to the flow system for pumping fluid through the heat source to the flow system as disclosed by Vaillant GmbH by a hydraulic model is established for the heating system based on the determined flow rate and pressure difference from at least two measurements of at least two of the hydraulic lines and at least one additional measurement for at least two hydraulic lines that are open at the same time as disclosed by Cline.
One of ordinary skill in the art would have been motivated to make this modification in order to balance the system to provide a desired pressure in unison. Although Cline is related to a chiller rather than a heater, both system have a pumps and valves to determine the appropriate pressure and flow rate as discussed in the abstract of Cline “…To provide chilled water, a variable-primary-flow system includes two variable speed pumps that pump water through a first chiller and a second chiller. A control energizes the second chiller in response to a cooling demand exceeding that what can be met by the first chiller operating alone, and de-energizes the second chiller upon the cooling demand decreasing to a level below the first chiller's maximum capacity. When both chillers are operating, the capacities of the chillers are modulated in unison to meet the cooling demand. Likewise, when both pumps are running, their speed is modulated in unison to provide a desired pressure…”

Vaillant GmbH and Cline do not appear to explicitly disclose
a plurality of hydraulic lines between the supply flow line and the return flow line, at least two of which have a heating element with a dedicated balancing valve, 
adjusting to meet the specified desired flow rate for each of the hydraulic lines by using the hydraulic model.

However, Lederle teaches a plurality of hydraulic lines between the supply flow line and the return flow line, at least two of which have a heating element with a dedicated balancing valve, (Fig. 1 [shown in Claim 1] and Col 5 lines 9-15 Lederle teaches the elements of V1, V2, V3 … Vi have an inflow, i.e. supply line and an outlet, i.e. return flow line with balancing valves V11, V22, V33, … Vii where the elements can be a heating element “…FIG. 1 illustrates the closed circulation of the fluid transport system 5, having a feed line 51 (in-flow) and an outlet line 52, for example pipe conduits. By way of example, the consumers (V1, V2, V3, Vi) have one or multiple devices for the exchange of thermal energy, particularly heat exchangers for heating or cooling, for example heating elements, floor heaters or refrigeration units, or so-called chillers….”)
Lederle teaches adjusting to meet the specified desired flow rate for each of the hydraulic lines by using the hydraulic model. (Col 6 lines 3-6 Lederle teaches target individual flows, i.e. desired flow rates adjusted by the regulating valves “…For the purpose of receiving control signals and / or control parameters, particularly target values for the individual flows Ft ; through the regulating valves ( V11 , V22 , V33 , Vii ) , the balancing device…”)
Vaillant GmbH, Cline, and Lederle are analogous art because they are from the same field of endeavor, analysis of closed pump systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the wherein one or more measurements are carried for each of the hydraulic lines by opening one hydraulic line only as disclosed by Vaillant GmbH and Cline by a plurality of hydraulic lines between the supply flow line and the return flow line, at least two of which have a heating element with a dedicated balancing valve, adjusting to meet the specified desired flow rate for each of the hydraulic lines by using the hydraulic model as disclosed by Lederle.
One of ordinary skill in the art would have been motivated to make this modification in order to balance a group of fluid transport systems as discussed by Lederle in Col 2 lines 23-32 “…The problem addressed by the present invention is that of suggesting a device and a method for balancing a group of consumers in a fluid transport system, which do not have at least some of the disadvantages of the prior art. The particular problem addressed by the invention is that of suggesting a device and a method for balancing a group of consumers in a fluid transport system, which are designed for a dynamic balancing of the fluid transport system, and do not require separate sensors for each consumer for the purpose of determining the flow…”

Vaillant GmbH, Cline, and Lederle do not appear to explicitly disclose
means for communicating with a handheld communication device, where the pump is further adapted to:

However, ARENSMEIER teaches means for communicating with a handheld communication device, where the pump is further adapted to: ([0178] ARENSMEIER teaches the use of an application with a smart phone, i.e. handheld communication device “…For example, notification of HVAC problems may take the form of push or pull updates to an application, which may be executed on a smart phone or other mobile device or on a standard computer…”)
Vaillant GmbH, Cline, Lederle and ARENSMEIER are analogous art because they are from the same field of endeavor, analysis of closed pump systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the signal an adjustment of one or more of the dedicated balancing valves as disclosed by Vaillant GmbH, Cline, and Lederle by means for communicating with a handheld communication device, where the pump is further adapted to as disclosed by ARENSMEIER.
One of ordinary skill in the art would have been motivated to make this modification in order to enable the data to be transmitted over a large network as discussed in the Abstract of ARENSMEIER “…periodically receiving data from the local device across a wide area network, wherein the received data includes electrical sensor data including at least one of current or power; and storing the received data…”

Regarding Claim 22: A handheld communication device running an app for balancing a heating system, wherein the heating system comprises 
Vaillant GmbH teaches a flow system comprising a supply flow line and a return flow line, (Fig.1 [shown above in Claim 1] of Vaillant GmbH teaches a supply flow line, top portion of the line going into valves 12, 22, and 32, and a return flow line, the bottom portion of the line leaving radiators 11, 21, and 31)
Vaillant GmbH teaches a heat source and at least a first pump coupled to the flow system and pumping fluid through the heat source to the flow system, and (Fig. 1 [shown above in Claim 1] Vaillant GmbH teaches a heater, denoted by 2 in the figure, with a heating circuit, i.e. pumping fluid through the heat source, denoted by 1 in the figure)
Vaillant GmbH teaches measured at different settings of the dedicated balancing valves, and wherein ([0019] Vaillant GmbH teaches closing all valves and to open valve 32, first valve and to operate a pump to determine the kv value, i.e. first flow setting “…First, the operator 7 is prompted to close all valves and, for example, to open the valve 32. Now the heating circuit pump 5 is operated in one or more operating points and determines the kv value…”)
Vaillant GmbH teaches a hydraulic model for the heating system based on the input, and ([0007] Vaillant GmbH teaches a heating system using a flowmeter as input “…The method according to the invention makes use of the fact that a heating device with integrated flow meter is provided in the heating circuit…”)
Vaillant GmbH teaches one or more measurements are carried for each of the hydraulic lines by opening one hydraulic line only and (Abstract of Vaillant GmbH teaches opening one valve and taking a measurement “…The method involves producing a state, in which valves (12, 22, 32) e.g. thermostat valves, of radiators (11, 21, 31) are closed except for one of the valves, which is opened in a defined manner. A heating circuit pump (5) is operated in an operating point. A flow rate and a difference pressure are computed or measured…”)
Vaillant GmbH teaches determining a flow rate through the pump and a pressure difference across the pump and (In [0024] and Fig. 2 [shown above in Claim 1] Vaillant GmbH teaches determining the flow and pressure different “In FIG. 2 is plotted on the abscissa of the flow V and the ordinate the pressure drop Δp. As the volumetric flow V decreases, the pump characteristic curve 40 is shown for different pump speeds.”)
Vaillant GmbH teaches a hydraulic model is established for the heating system …of at least two of the hydraulic lines and at least one additional measurement for at least two hydraulic lines that are open at the same time, ([0011] Vaillant GmbH teaches creating a system of equations, i.e. hydraulic model and multiple lines may be opened simultaneously, i.e. open at the same time “…In an advantageous variant of the method, a plurality of radiators may be opened simultaneously. In this case, the k v values are determined indirectly by solving a system of equations with several unknowns. This has the advantage that the sum of the valve actuations can be reduced…”)
Vaillant GmbH teaches specify a desired flow rate for each of the hydraulic lines and a desired flow for each of the balancing based on the input as well as the calculated hydraulic model wherein ([0014] Vaillant GmbH teaches a setpoint, i.e. desired, kv value for individual hydraulic lines “…After the successive repeated application of the method steps described, all kv values are determined particularly advantageously and new setpoint values for the kv values of the individual radiators are calculated for deviations from the planned setpoint values, so that the ratio of the kv values among one another meets the requirements corresponds to the planning…”
Further, in [0008] Vaillant GmbH teaches the flow rate is a function of kv 
    PNG
    media_image3.png
    37
    196
    media_image3.png
    Greyscale
)
Vaillant GmbH teaches and indicate an adjustment of one or more of the dedicated balancing valves… ([0011] Vaillant GmbH teaches adjusting the balancing valves “As a rule, the opening and closing of the valves is done manually by an operator…”)

Although Vaillant GmbH teaches calculating or measuring the flow rate and the differential pressure, Vaillant GmbH does not appear to explicitly disclose
calculate a hydralic model based on the determined flow rate and pressure difference from the one line only measurements of at least two of the hydraulic lines and and a model based on the determined flow rate and pressure difference from at least two measurements and pressure differences and flow rates

However, Cline teaches pressure differences and flow rates and calculate a hydralic model based on the determined flow rate and pressure difference from the one line only measurements of at least two of the hydraulic lines and from the at least one additional measurement for at least two hydraulic lines and a model based on the determined flow rate and pressure difference from at least two measurements a model based on the determined flow rate and pressure difference from measurements ([0015] Cline teaches determining pumping at a first flow setting creating a first flow rate and then pumping at a second flow setting to determine a third flow rate where the pressure differential is determine during the different flow rates creating a model of equations “…pumping the water through the first chiller at a first flow rate to meet the cooling demand; increasing the cooling demand; in response to increasing the cooling demand, pumping the water through the first chiller at a second flow rate that is less than the first flow rate; and in response to increasing the cooling demand, pumping the water through the second chiller at a third flow rate, wherein the first flow rate is substantially equal to a sum of the second flow rate plus the third flow rate. The present invention also provides, with respect to the water, piping the first chiller and the second chiller in parallel flow relationship with a heat exchanger that is spaced apart from the first chiller and the second chiller, whereby the water is conveyed to the heat exchanger via a supply line and is conveyed from the heat exchanger via a return line; sensing a water pressure differential between the supply line and the return line; and controlling the first flow rate, the second flow rate and the third flow rate in response to sensing the water pressure differential…”)

Vaillant GmbH and Cline are analogous art because they are from the same field of endeavor, analysis of closed pump systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determining a flow rate through the pump and a pressure difference across the pump as disclosed by Vaillant GmbH by calculate a hydralic model based on the determined flow rate and pressure difference from the one line only measurements of at least two of the hydraulic lines and from the at least one additional measurement for at least two hydraulic lines and a model based on the determined flow rate and pressure difference from at least two measurements and pressure differences and flow rates as disclosed by Cline.
One of ordinary skill in the art would have been motivated to make this modification in order to balance the system to provide a desired pressure in unison. Although Cline is related to a chiller rather than a heater, both system have a pumps and valves to determine the appropriate pressure and flow rate as discussed in the abstract of Cline “…To provide chilled water, a variable-primary-flow system includes two variable speed pumps that pump water through a first chiller and a second chiller. A control energizes the second chiller in response to a cooling demand exceeding that what can be met by the first chiller operating alone, and de-energizes the second chiller upon the cooling demand decreasing to a level below the first chiller's maximum capacity. When both chillers are operating, the capacities of the chillers are modulated in unison to meet the cooling demand. Likewise, when both pumps are running, their speed is modulated in unison to provide a desired pressure…”

Vaillant GmbH and Cline do not appear to explicitly disclose
a plurality of hydraulic lines between the supply flow line and the return flow line, at least two of which have a heating element with a dedicated balancing valve, wherein 
adjusting to meet the specified desired flow rate for each of the hydraulic lines by using the hydraulic model.

However, Lederle teaches a plurality of hydraulic lines between the supply flow line and the return flow line, at least two of which have a heating element with a dedicated balancing valve, wherein (Fig. 1 [shown in Claim 1] and Col 5 lines 9-15 Lederle teaches the elements of V1, V2, V3 … Vi have an inflow, i.e. supply line and an outlet, i.e. return flow line with balancing valves V11, V22, V33, … Vii where the elements can be a heating element “…FIG. 1 illustrates the closed circulation of the fluid transport system 5, having a feed line 51 (in-flow) and an outlet line 52, for example pipe conduits. By way of example, the consumers (V1, V2, V3, Vi) have one or multiple devices for the exchange of thermal energy, particularly heat exchangers for heating or cooling, for example heating elements, floor heaters or refrigeration units, or so-called chillers….”)
Lederle teaches adjusting to meet the specified desired flow rate for each of the hydraulic lines by using the hydraulic model. (Col 6 lines 3-6 Lederle teaches target individual flows, i.e. desired flow rates adjusted by the regulating valves “…For the purpose of receiving control signals and / or control parameters, particularly target values for the individual flows Ft ; through the regulating valves ( V11 , V22 , V33 , Vii ) , the balancing device…”)
Vaillant GmbH, Cline, and Lederle are analogous art because they are from the same field of endeavor, analysis of closed pump systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determining a flow rate through the pump and a pressure difference across the pump as disclosed by Vaillant GmbH and Cline by a plurality of hydraulic lines between the supply flow line and the return flow line, at least two of which have a heating element with a dedicated balancing valve, wherein adjusting to meet the specified desired flow rate for each of the hydraulic lines by using the hydraulic model as disclosed by Lederle.
One of ordinary skill in the art would have been motivated to make this modification in order to balance a group of fluid transport systems as discussed by Lederle in Col 2 lines 23-32 “…The problem addressed by the present invention is that of suggesting a device and a method for balancing a group of consumers in a fluid transport system, which do not have at least some of the disadvantages of the prior art. The particular problem addressed by the invention is that of suggesting a device and a method for balancing a group of consumers in a fluid transport system, which are designed for a dynamic balancing of the fluid transport system, and do not require separate sensors for each consumer for the purpose of determining the flow…”

Vaillant GmbH, Cline, and Lederle do not appear to explicitly disclose
- the app is adapted to receive input about … 
- the app is adapted to calculate … 

However, ARENSMEIER teaches the app is adapted to receive input about … and  the app is adapted to calculate … ([0207] ARENSMEIER teaches the processing module to receive input and calculate “…The heat flux may be indicated by return air temperature and/or indoor temperature, such as from a thermostat. The processing module 1400 may calculate the envelope of the building to determine the net flux. The processing module 1400 may compare the equipment's performance, when adjusted for building envelope, against other similar systems. Significant deviations may cause an error to be indicated…”)
ARENSMEIER teaches and display in the handheld communication device and - the app is adapted to calculate the handheld communication device running an app is configured to: ([0178] ARENSMEIER teaches the use of an application with a smart phone, i.e. handheld communication device “…For example, notification of HVAC problems may take the form of push or pull updates to an application, which may be executed on a smart phone or other mobile device or on a standard computer…”)
Vaillant GmbH, Cline, Lederle and ARENSMEIER are analogous art because they are from the same field of endeavor, analysis of closed pump systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the specify a desired flow rate for each of the hydraulic lines and a desired flow for each of the balancing based on the input as well as the calculated hydraulic model wherein as disclosed by Vaillant GmbH, Cline, and Lederle by - the app is adapted to receive input about and  the app is adapted to calculate as disclosed by ARENSMEIER.
One of ordinary skill in the art would have been motivated to make this modification in order to enable the data to be transmitted over a large network as discussed in the Abstract of ARENSMEIER “…periodically receiving data from the local device across a wide area network, wherein the received data includes electrical sensor data including at least one of current or power; and storing the received data…”

Regarding Claim 24: Vaillant GmbH, Cline, Lederle and ARENSMEIER teaches A handheld communication device according to claim 22, 
ARENSMEIER teaches wherein the app is further adapted to receive additional input about the number of heating elements and information about spaces to be heated by the heating system, and ([0098] ARENSMEIER teaches the air handler, i.e. heating elements are adapted for the living spaces “…The air handler unit 304 may be located on a catch pan, especially in situations where the air handler unit 304 is located above living space of the building 300. The catch pan may include the float switch 376. When enough liquid accumulates in the catch pan, the float switch 376 provides an over-level signal to the air handler monitor module 322…”)
ARENSMEIER teaches where the app is adapted to calculate the desired flows based on said additional input, based on weighting functions. (ARENSMEIER teaches the use of a neural network or genetic algorithm, i.e. weighting functions “…once a malfunctioning HV AC system has been diagnosed, the monitoring system may note the frequency data leading up to the malfunction and correlate that frequency signature with the diagnosed cause of the malfunction. For example only, a computer learning system, such as a neural network or a genetic algorithm, may be used to refine frequency signatures…”)

Regarding Claim 25: Vaillant GmbH, Cline, Lederle and ARENSMEIER teaches A handheld communication device according to claim 22, 
ARENSMEIER teaches wherein the app further provides a guide to a user or operator instructing the user on a sequence for opening and closing balancing valves of the heating system and carrying out measurements. ([0199] ARENSMEIER teaches the sequence for initiation “…The processing module 1400 may determine whether the proper sequence of furnace initiation is occurring. This may rely on event and daily accumulation files 1426. The processing module 1400 may perform state sequence decoding, such as by looking at transitions as shown in FIG. 10B and expected times during which those transitions are expected. Detected furnace sequences are compared against a reference case and errors are generated based on exceptions. The furnace sequence may be verified with temperature readings, such as observing whether, while the burner is on, the supply air temperature is increasing with respect to the return air temperature. The processing module 1400 may also use FFT processing to determine that the sparker or igniter operation and solenoid-operated gas valve operation are adequate…”)

Regarding Claim 26: A balancing system comprising: 
Vaillant GmbH teaches a heating system comprising: a flow system comprising a supply flow line and a return flow line; (Fig.1 [shown above in Claim 1] of Vaillant GmbH teaches a supply flow line, top portion of the line going into valves 12, 22, and 32, and a return flow line, the bottom portion of the line leaving radiators 11, 21, and 31)
Vaillant GmbH teaches a heat source and at least a first pump coupled to the flow system and pumping fluid through the heat source to the flow system, and (Fig. 1 Vaillant GmbH teaches a heater, denoted by 2 in the figure, with a heating circuit, i.e. pumping fluid through the heat source, denoted by 1 in the figure)
Vaillant GmbH teaches a heat source and at least a first pump coupled to the flow system and pumping fluid through the heat source to the flow system; and (Fig. 1 [shown above in Claim 1] Vaillant GmbH teaches a heater, denoted by 2 in the figure, with a heating circuit, i.e. pumping fluid through the heat source, denoted by 1 in the figure)
Vaillant GmbH teaches wherein one or more measurements are carried for each of the hydraulic lines by opening one hydraulic line only and (Abstract of Vaillant GmbH teaches opening one valve and taking a measurement “…The method involves producing a state, in which valves (12, 22, 32) e.g. thermostat valves, of radiators (11, 21, 31) are closed except for one of the valves, which is opened in a defined manner. A heating circuit pump (5) is operated in an operating point. A flow rate and a difference pressure are computed or measured…”)
Vaillant GmbH teaches determining a flow rate through the pump and a pressure difference across the pump and a hydraulic (In [0024] and Fig. 2 Vaillant GmbH teaches determining the flow and pressure different “In FIG. 2 is plotted on the abscissa of the flow V and the ordinate the pressure drop Δp. As the volumetric flow V decreases, the pump characteristic curve 40 is shown for different pump speeds.”)
Vaillant GmbH teaches model is established for the heating system … of at least two of the hydraulic lines and at least one additional measurement for at least two hydraulic lines that are open at the same time; and ([0011] Vaillant GmbH teaches creating a system of equations, i.e. hydraulic model and multiple lines may be opened simultaneously, i.e. open at the same time “…In an advantageous variant of the method, a plurality of radiators may be opened simultaneously. In this case, the k v values are determined indirectly by solving a system of equations with several unknowns. This has the advantage that the sum of the valve actuations can be reduced…”)

Although Vaillant GmbH teaches calculating or measuring the flow rate and the differential pressure, Vaillant GmbH does not appear to explicitly disclose
receive input of the determined flow rate and pressure difference from the one line only measurements of at least two of the hydraulic lines and from the at least one additional measurement for at least two hydraulic lines; and a model based on the determined flow rate and pressure difference from at least two measurements 

However, Cline teaches receive input of the determined flow rate and pressure difference from the one line only measurements of at least two of the hydraulic lines and from the at least one additional measurement for at least two hydraulic lines; and a model based on the determined flow rate and pressure difference from at least two measurements  ([0015] Cline teaches determining pumping at a first flow setting creating a first flow rate and then pumping at a second flow setting to determine a third flow rate where the pressure differential is determine during the different flow rates creating a model of equations “…pumping the water through the first chiller at a first flow rate to meet the cooling demand; increasing the cooling demand; in response to increasing the cooling demand, pumping the water through the first chiller at a second flow rate that is less than the first flow rate; and in response to increasing the cooling demand, pumping the water through the second chiller at a third flow rate, wherein the first flow rate is substantially equal to a sum of the second flow rate plus the third flow rate. The present invention also provides, with respect to the water, piping the first chiller and the second chiller in parallel flow relationship with a heat exchanger that is spaced apart from the first chiller and the second chiller, whereby the water is conveyed to the heat exchanger via a supply line and is conveyed from the heat exchanger via a return line; sensing a water pressure differential between the supply line and the return line; and controlling the first flow rate, the second flow rate and the third flow rate in response to sensing the water pressure differential…”)
Vaillant GmbH and Cline are analogous art because they are from the same field of endeavor, analysis of closed pump systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determining a flow rate through the pump and a pressure difference across the pump and a hydraulic as disclosed by Vaillant GmbH by receive input of the determined flow rate and pressure difference from the one line only measurements of at least two of the hydraulic lines and from the at least one additional measurement for at least two hydraulic lines; and a model based on the determined flow rate and pressure difference from at least two measurements as disclosed by Cline.
One of ordinary skill in the art would have been motivated to make this modification in order to balance the system to provide a desired pressure in unison. Although Cline is related to a chiller rather than a heater, both system have a pumps and valves to determine the appropriate pressure and flow rate as discussed in the abstract of Cline “…To provide chilled water, a variable-primary-flow system includes two variable speed pumps that pump water through a first chiller and a second chiller. A control energizes the second chiller in response to a cooling demand exceeding that what can be met by the first chiller operating alone, and de-energizes the second chiller upon the cooling demand decreasing to a level below the first chiller's maximum capacity. When both chillers are operating, the capacities of the chillers are modulated in unison to meet the cooling demand. Likewise, when both pumps are running, their speed is modulated in unison to provide a desired pressure…”

Vaillant GmbH and Cline do not appear to explicitly disclose
a plurality of hydraulic lines between the supply flow line and the return flow line, at least two of which have a heating element with a dedicated balancing valve, 
adjusting a desired flow for each of the balancing based on the input as well as the calculated hydraulic model.

However, Lederle teaches a plurality of hydraulic lines between the supply flow line and the return flow line, at least two of which have a heating element with a dedicated balancing valve (Fig. 1 [shown in Claim 1] and Col 5 lines 9-15 Lederle teaches the elements of V1, V2, V3 … Vi have an inflow, i.e. supply line and an outlet, i.e. return flow line with balancing valves V11, V22, V33, … Vii where the elements can be a heating element “…FIG. 1 illustrates the closed circulation of the fluid transport system 5, having a feed line 51 (in-flow) and an outlet line 52, for example pipe conduits. By way of example, the consumers (V1, V2, V3, Vi) have one or multiple devices for the exchange of thermal energy, particularly heat exchangers for heating or cooling, for example heating elements, floor heaters or refrigeration units, or so-called chillers….”)
Lederle teaches adjusting a desired flow for each of the balancing based on the input as well as the calculated hydraulic model. (Col 6 lines 3-6 Lederle teaches target individual flows, i.e. desired flow rates adjusted by the regulating valves “…For the purpose of receiving control signals and / or control parameters, particularly target values for the individual flows Ft ; through the regulating valves ( V11 , V22 , V33 , Vii ) , the balancing device…”)
Vaillant GmbH, Cline, and Lederle are analogous art because they are from the same field of endeavor, analysis of closed pump systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determining a flow rate through the pump and a pressure difference across the pump and a hydraulic as disclosed by Vaillant GmbH and Cline by a plurality of hydraulic lines between the supply flow line and the return flow line, at least two of which have a heating element with a dedicated balancing valve, adjusting a desired flow for each of the balancing based on the input as well as the calculated hydraulic model as disclosed by Lederle.
One of ordinary skill in the art would have been motivated to make this modification in order to balance a group of fluid transport systems as discussed by Lederle in Col 2 lines 23-32 “…The problem addressed by the present invention is that of suggesting a device and a method for balancing a group of consumers in a fluid transport system, which do not have at least some of the disadvantages of the prior art. The particular problem addressed by the invention is that of suggesting a device and a method for balancing a group of consumers in a fluid transport system, which are designed for a dynamic balancing of the fluid transport system, and do not require separate sensors for each consumer for the purpose of determining the flow…”

Vaillant GmbH, Cline, and Lederle do not appear to explicitly disclose
a handheld communication device comprising an app for balancing a heating system wherein: and the app is adapted to and the app is adapted to calculate a hydraulic model for the heating system based on the input; and the app is adapted to calculate and display in the handheld communication device 

However, ARENSMEIER teaches the app is adapted to and the app is adapted to calculate a hydraulic model for the heating system based on the input; ([0207] ARENSMEIER teaches the processing module to receive input and calculate “…The heat flux may be indicated by return air temperature and/or indoor temperature, such as from a thermostat. The processing module 1400 may calculate the envelope of the building to determine the net flux. The processing module 1400 may compare the equipment's performance, when adjusted for building envelope, against other similar systems. Significant deviations may cause an error to be indicated…”)
ARENSMEIER teaches a handheld communication device comprising an app for balancing a heating system wherein: and the app is adapted to calculate and display in the handheld communication device ([0178] ARENSMEIER teaches the use of an application with a smart phone, i.e. handheld communication device “…For example, notification of HVAC problems may take the form of push or pull updates to an application, which may be executed on a smart phone or other mobile device or on a standard computer…”)
Vaillant GmbH, Cline, Lederle and ARENSMEIER are analogous art because they are from the same field of endeavor, analysis of closed pump systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determining a flow rate through the pump and a pressure difference across the pump and a hydraulic as disclosed by Vaillant GmbH, Cline, and Lederle by a handheld communication device comprising an app for balancing a heating system wherein: and the app is adapted to and the app is adapted to calculate a hydraulic model for the heating system based on the input; and the app is adapted to calculate and display in the handheld communication device as disclosed by ARENSMEIER.
One of ordinary skill in the art would have been motivated to make this modification in order to enable the data to be transmitted over a large network as discussed in the Abstract of ARENSMEIER “…periodically receiving data from the local device across a wide area network, wherein the received data includes electrical sensor data including at least one of current or power; and storing the received data…”

Regarding Claim 27: Vaillant GmbH, Cline, Lederle and ARENSMEIER teach A balancing system according to claim 26, 
ARENSMEIER teaches wherein the handheld communication device and pump of the heating system are adapted to wirelessly communicate with each other. ([0081] ARENSMEIER teaches a wireless network for the monitoring system “…In one implementation, which is shown in FIG. 2, the condensing monitor module 316 provides data to the air handler monitor module 322, and the air handler monitor module 322 provides data from both the air handler monitor module 322 and the condensing monitor module 316 to a remote monitoring system 330. The monitoring system 330 is reachable via a distributed network such as the Internet 334. Alternatively, any other suitable network, such as a wireless mesh network or a proprietary network, may be used…”)

Regarding Claim 28: Vaillant GmbH, Cline, Lederle and ARENSMEIER teach A balancing system according to claim 27, wherein the handheld
ARENSMEIER teaches communication device and pump of the heating system are adapted to wirelessly communicate with each other via an electronic converter unit, which is adapted to read an output from the pump, and ([0080] ARENSMEIER teaches monitoring company, i.e. system to communicate to read output “…Aggregate current readings can be analyzed by the monitoring company to assess operation of the individual components of the hot water heater…”)
ARENSMEIER teach which electronic converter unit further is provided with a transmitter for transmitting electrical signals indicative of the output from the pump to the handheld communication device. ([0082] ARENSMEIER teaches to transmit the data received from monitoring, i.e. out from the pump “…In various other implementations, the condensing monitor module 316 may transmit data from the air handler monitor module 322 and the condensing monitor module 316 to an external wireless receiver. The external wireless receiver may be a proprietary receiver for a neighborhood in which the building 300 is located, or may be an infrastructure receiver, such as a metropolitan area network (such as WiMAX), a WiFi access point, or a mobile phone base station…”)

Regarding Claim 29: Vaillant GmbH, Cline, Lederle and ARENSMEIER teach A balancing system according to claim 26, wherein the pump includes a housing, which comprises a signal source for emitting a signal, and wherein the electronic converter unit comprises:
ARENSMEIER teaches a signal detector for measuring the signal emitted from the signal source of the pump, and ([0093] ARENSMEIER teaches a monitoring system, i.e. measuring the signal “…The monitoring system 330 may provide alerts for situations such as detected or predicted failures to the customer computer 342 and/or to any other electronic device of the customer…”)
ARENSMEIER teaches wherein the electronic converter unit is adapted to be detachably connected to the pump unit and in that the electronic converter unit further comprises: (Continuing [0093] ARENSMEIER teaches a mobile device to connect to the system, i.e. detachably connect “…For example, the monitoring system 330 may provide an alert to a mobile device 368 of the customer, such as a mobile phone or a tablet…”)
ARENSMEIER teaches a converter unit for converting said signal to electrical signals, and (Continuing [0093] ARENSMEIER teaches to transmit using a mobile provider network, i.e. converting said signal to electrical signals “…The alerts are shown in FIG. 2 with dashed lines indicating that the alerts may not travel directly to the customer computer 342 or the customer mobile device 368 but may traverse, for example, the Internet 334 and/or a mobile provider network (not shown)…”)
ARENSMEIER teaches transmitting means for transmitting the electrical signals to the handheld communication device. (Continuing [0093] ARENSMEIER teaches alerts over phones calls, i.e. transmitting the electrical signals to handheld communication device “…The alerts may take any suitable form, including text messages, emails, social networking messages, voicemails, phone calls, etc…”)

Regarding Claim 30: Vaillant GmbH, Cline, Lederle and ARENSMEIER teach A balancing system according to claim 26, 
ARENSMEIER teaches wherein the settings of the pump may be set from the handheld communication device. ([0067] ARENSMEIER teaches remote setting fo HVAC, i.e. setting set from handheld communication device “…The monitoring service may allow the customer and/or contractor to remotely monitor and/or control HVAC components, such as setting temperature, enabling or disabling heating and/or cooling, etc…”)

Regarding Claim 31: Vaillant GmbH, Cline, Lederle and ARENSMEIER teach A balancing system according to claim 26, 
ARENSMEIER teaches wherein at least a number of the plurality of balancing valves are electronic valves, which maybe set via the app. ([0090] ARENSMEIER teaches using control signals for reversing a valve, i.e. balancing valves “…Additional control signals may be present in various HVAC systems. For example only, a heat pump may include additional control signals, such as a control signal for a reversing valve (not shown). The reversing valve selectively reverses the flow of refrigerant from what is shown in the figures depending on whether the system is heating the building or cooling the building…”)

Regarding Claim 32: Vaillant GmbH, Cline, Lederle and ARENSMEIER teach A balancing system according to claim 26, 
ARENSMEIER teaches wherein at least a number of the plurality of heating elements also have a regulation valve, which may be manually set by a user of the heating system. ([0092] ARENSMEIER teaches a user may manually adjust the HVAC “…Using the monitoring system 330, the customer or contractor may send signals to the thermostat 364 to manually enable heating or cooling (regardless of current temperature settings)…”)

Conclusion
Claims 1-2, 4-5, 7-22 and 24-34 have been rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127